Exhibit 10.38

EVP

FORM OF MANAGEMENT STOCKHOLDER’S AGREEMENT

This Management Stockholder’s Agreement (this “Agreement”) is entered into as of
March 8, 2011 among Blue Acquisition Group, Inc., a Delaware corporation (the
“Company”), Blue Holdings I, L.P., a Delaware limited partnership (“Parent”),
and the undersigned Person (the “Management Stockholder”) (the Company, Parent
and the Management Stockholder being hereinafter collectively referred to as the
“Parties”). All capitalized terms not immediately defined are hereinafter
defined in Section 6(b) of this Agreement.

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of November 24,
2010 (the “Merger Agreement”), by and among Del Monte Foods Company, a Delaware
corporation (“Del Monte”), the Company and Blue Merger Sub Inc., a Delaware
corporation and a direct wholly owned subsidiary of the Company (“Merger Sub”),
and subject to the terms and conditions set forth in the Merger Agreement,
Merger Sub will on the Closing Date (as defined in Section 6(b) below) merge
with and into Del Monte (the “Merger”), with Del Monte surviving the Merger,
with each stockholder of Del Monte common stock as in effect immediately prior
to the Merger (such stock, “Del Monte Stock”) receiving $19.00 per share upon
consummation of the Merger (the “Per Share Merger Consideration”);

WHEREAS, in connection with the Merger, KKR 2006 Fund L.P. and its affiliated
investment funds, Vestar Capital Partners V, L.P. and its affiliated investment
funds, Centerview Capital, L.P., and Centerview Employees, L.P. (collectively,
the “Investors”), are contributing certain funds to Parent in exchange for
limited partnership units, as of the Closing Date;

WHEREAS, as a result of the Merger and in connection therewith, immediately
after the Merger on the Closing Date, Parent will own, beneficially and of
record, greater than 80% of the issued and outstanding shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”);

WHEREAS, in connection with the Merger, the Management Stockholder has been
selected by the Company (i) to exchange all or a portion of the Management
Stockholder’s options to purchase shares of Del Monte Stock outstanding
immediately prior to the effective time of the Merger (the “Converted Del Monte
Options”) for fully-exercisable options to purchase shares of Common Stock after
the Merger (the “Rollover Options”) pursuant to the terms of the applicable
equity incentive plan of Del Monte under which such Converted Del Monte Options
were originally granted (the “Pre-Merger Plans”), subject to such changes in
terms as may be agreed between the Company and the Management Stockholder, and
as otherwise adjusted, in each case pursuant to the Option Rollover Agreement to
be entered into between the Management Stockholder and the Company as of the
date hereof (the “Option Rollover Agreement”); (ii) to be permitted to transfer
to the Company cash in exchange for shares of Common Stock other than pursuant
to the exercise of any Option (the “Purchased Stock”); and/or (iii) to receive
options to purchase shares of Common Stock (the “New Options” and together with
the Rollover Options, the “Options”) pursuant to the terms set forth below and
the terms of the 2011 Stock Incentive Plan for Key Employees of Blue Acquisition
Group, Inc. and its Affiliates (the “Option Plan”) and the Stock Option
Agreement dated as of the date hereof, entered into by and between the



--------------------------------------------------------------------------------

Company and the Management Stockholder (the “New Option Agreement” and together
with the Option Rollover Agreement, the “Stock Option Agreements”); and

WHEREAS, this Agreement is one of several other agreements (“Other Management
Stockholders Agreements”) which concurrently with the execution hereof or in the
future will be entered into between the Company and other individuals who are or
will be key employees of the Company or one of its subsidiaries (collectively,
the “Other Management Stockholders”).

NOW THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the Parties agree as follows:

1. Issuance of Purchased Shares; New Options; Rollover Options; Voting.

(a) Subject to the terms and conditions hereinafter set forth, the Management
Stockholder hereby subscribes for and shall purchase, as of the Closing Date
(but immediately after the Effective Time), and the Company shall issue and
deliver to the Management Stockholder as of the Closing Date, the number of
shares of Purchased Stock at a per share purchase price (the “Closing Date
Purchase Price”), in each case as set forth on Schedule I hereto, which Closing
Date Purchase Price is equal to the effective per share purchase price paid by
the Investors for the shares of the Company in connection with the Merger.

(b) Subject to the terms and conditions hereinafter set forth and as set forth
in the Option Plan, as of the Closing Date the Company is granting to the
Management Stockholder New Options, at an exercise price per share equal to
$5.00, to acquire the number of shares of Common Stock as set forth in such
Management Stockholder’s New Option Agreement, which the Parties shall execute
and deliver to each other concurrently with the issuance of such New Options.

(c) Subject to the terms and conditions hereinafter set forth and as set forth
in the Option Rollover Agreement and the Pre-Merger Plans, as of the Effective
Time, the Rollover Options shall be adjusted as set forth in the Option Rollover
Agreement and shall be subject to such terms and conditions as set forth therein
and herein.

(d) The Company shall have no obligation to sell any Purchased Stock or issue
any Rollover Options to any Person who (i) is a resident or citizen of a state
or other jurisdiction in which the sale of the Common Stock or Rollover Options
to him or her would constitute a violation of the securities or “blue sky” laws
of such jurisdiction, (ii) is not an employee or director of the Company or its
subsidiaries as of the Closing Date or (iii) is not an “accredited investor” as
defined in Rule 501(a) under the Act (as defined below).

2. Management Stockholder’s Representations, Warranties and Agreements.

(a) The Management Stockholder agrees and acknowledges that he or she will not,
directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate or
otherwise dispose of (any of the foregoing acts being referred to herein as a
“transfer”) any shares of Purchased Stock, and, at the time of exercise, Common
Stock issuable upon exercise of Options (“Option Stock”; together with all
Purchased Stock and any other Common Stock

 

2



--------------------------------------------------------------------------------

otherwise acquired and/or held by the Management Stockholder Entities as of or
after the date hereof, “Stock”), except as provided in this Section 2(a) below
and Section 3 hereof. If the Management Stockholder is an Affiliate of the
Company, the Management Stockholder also agrees and acknowledges that he or she
will not transfer any shares of the Stock unless:

(i) the transfer is pursuant to an effective registration statement under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the “Act”), and in compliance with applicable provisions of state
securities laws; or

(ii) (A) counsel for the Management Stockholder (which counsel shall be
reasonably acceptable to the Company) shall have furnished the Company with an
opinion or other advice, reasonably satisfactory in form and substance to the
Company, that no such registration is required because of the availability of an
exemption from registration under the Act and (B) if the Management Stockholder
is a citizen or resident of any country other than the United States, or the
Management Stockholder desires to effect any transfer in any such country,
counsel for the Management Stockholder (which counsel shall be reasonably
satisfactory to the Company) shall have furnished the Company with an opinion or
other advice reasonably satisfactory in form and substance to the Company to the
effect that such transfer will comply with the securities laws of such
jurisdiction.

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers of Stock are deemed to be in compliance with the Act and
this Agreement (including without limitation any restrictions or prohibitions
herein), and no opinion of counsel is required in connection therewith: (1) a
transfer made pursuant to Sections 3 (including transfers in a Proposed Sale (as
defined in the Sale Participation Agreement (as defined in Section 6(b))
pursuant to the Sale Participation Agreement), 4, 5 or 8 hereof, (2) a transfer
(x) upon the death or Disability of the Management Stockholder to the Management
Stockholder’s Estate or (y) to the executors, administrators, testamentary
trustees, legatees, immediate family members or beneficiaries of a Person who
has become a holder of Stock in accordance with the terms of this Agreement;
provided that it is expressly understood that any such transferee shall be bound
by the provisions of this Agreement, (3) a transfer made after the Closing Date
in compliance with the federal securities laws to a Management Stockholder’s
Trust; provided that such transfer is made expressly subject to this Agreement
and that the transferee agrees in writing to be bound by the terms and
conditions hereof as a “Management Stockholder” with respect to the
representations and warranties and other obligations of this Agreement; and
provided further that it is expressly understood and agreed that if such
Management Stockholder’s Trust at any point includes any Person or entity other
than the Management Stockholder, his or her spouse (or ex-spouse) or his or her
lineal descendants (including adopted children) such that it fails to meet the
definition thereof as set forth in Section 6(b) hereof, such transfer shall no
longer be deemed in compliance with this Agreement and shall be subject to 3(d)
below, (4) a transfer of Stock made by the Management Stockholder to Other
Management Stockholders; provided that it is expressly understood that any such
transferee(s) shall be bound by the provisions of this Agreement (in addition to
the provisions set forth in an Other Management Stockholders Agreement to which
such Other Management Stockholders are a party), or (5) a transfer made by the
Management Stockholder, with the Board’s approval, to the Company or any
subsidiary of the Company.

 

3



--------------------------------------------------------------------------------

(b) The certificate (or certificates) representing the Stock, if any, shall bear
the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE MANAGEMENT STOCKHOLDER’S AGREEMENT AMONG BLUE ACQUISITION
GROUP, INC. (THE “COMPANY”), BLUE HOLDINGS I, L.P. AND THE MANAGEMENT
STOCKHOLDER NAMED ON THE FACE HEREOF OR THE SALE PARTICIPATION AGREEMENT AMONG
SUCH MANAGEMENT STOCKHOLDER AND BLUE HOLDINGS I, L.P., IN EACH CASE DATED AS OF
MARCH 8, 2011 (COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY)
AND ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

(c) The Management Stockholder acknowledges that he or she has been advised that
(i) the shares of Stock are characterized as “restricted securities” under the
Act inasmuch as they are being acquired from the Company in a transaction not
involving a Public Offering and that under the Act (including applicable
regulations) the Stock may be resold without registration under the Act only in
certain limited circumstances, (ii) a restrictive legend in the form heretofore
set forth shall be placed on the certificates (if any) representing the Stock
and (iii) a notation shall be made in the appropriate records of the Company
indicating that the Stock is subject to restrictions on transfer and appropriate
stop transfer restrictions will be issued to the Company’s transfer agent with
respect to the Stock.

(d) If any shares of the Stock are to be disposed of in accordance with Rule 144
under the Act or otherwise, the Management Stockholder shall promptly notify the
Company of such intended disposition and shall deliver to the Company at or
prior to the time of such disposition such customary documentation as the
Company may reasonably request in connection with such sale and take any
customary actions reasonably requested by the Company prior to any such sale
and, in the case of a disposition pursuant to Rule 144, shall deliver to the
Company an executed copy of any notice on Form 144 required to be filed with the
SEC.

(e) Subject at all times to the limitations of Sections 3 and 8 hereof, the
Management Stockholder agrees that, if any shares of the Stock are offered to
the public pursuant to an effective registration statement under the Act (other
than registration of securities issued on Form S-8, S-4 or any successor or
similar form), the Management Stockholder will not effect any public sale or
distribution of any shares of the Stock not covered by such registration
statement, including a sale pursuant to Rule 144 or any swap or other economic
arrangement that transfers to another Person any of the economic consequences of
owning the Stock, from the time of the receipt of a notice from the Company that
the Company has filed or imminently intends to file such registration statement
until (i) 180 days (or such shorter period as may be (A) consented to by the
managing underwriter or underwriters or (B) applicable to the Investors, subject
to the determination of the managing underwriter or underwriters that providing
such shorter period to the Management Stockholder pursuant this clause (B) would
not adversely affect the success of such offering) in the case of the Initial
Public Offering and (ii) ninety (90) days (or in an underwritten offering such
shorter period as may be (x) consented to by the managing underwriter or

 

4



--------------------------------------------------------------------------------

underwriters or (y) applicable to the Investors, subject to the determination of
the managing underwriter or underwriters that providing such shorter period to
the Management Stockholder pursuant this clause (y) would not adversely affect
the success of such offering) in the case of any other Public Offering after the
date of the prospectus (or prospectus supplement if the offering is made
pursuant to a “shelf” registration) pursuant to which such Public Offering shall
be made, unless otherwise agreed to in writing by the Company.

(f) The Management Stockholder represents and warrants that (i) with respect to
the Purchased Stock and Option Stock, the Management Stockholder has received
and reviewed the available information relating to such Stock, including having
received and reviewed the documents related thereto, certain of which documents
set forth the rights, preferences and restrictions relating to the Options and
the Stock underlying the Options and (ii) the Management Stockholder has been
given the opportunity to obtain any additional information or documents and to
ask questions and receive answers about such information, the Company and the
business and prospects of the Company which the Management Stockholder deems
necessary to evaluate the merits and risks related to the Management
Stockholder’s investment in the Stock and to verify the information contained in
the information received as indicated in this Section 2(f), and the Management
Stockholder has relied solely on such information.

(g) The Management Stockholder further represents and warrants that (i) the
Management Stockholder’s financial condition is such that the Management
Stockholder can afford to bear the economic risk of holding the Stock for an
indefinite period of time and has adequate means for providing for the
Management Stockholder’s current needs and personal contingencies, (ii) the
Management Stockholder can afford to suffer a complete loss of his or her
investment in the Stock, (iii) the Management Stockholder understands and has
taken cognizance of all risk factors related to the investment in the Stock
(including by virtue of the Management Stockholder’s Rollover Options), (iv) the
Management Stockholder’s knowledge and experience in financial and business
matters are such that the Management Stockholder is capable of evaluating the
merits and risks of the Management Stockholder’s purchase of the Stock as
contemplated by this Agreement, (v) with respect to the Purchased Stock, such
Purchased Stock is being acquired by the Management Stockholder for his or her
own account, not as nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the Act, and the Management
Stockholder has no present intention of selling or otherwise distributing the
Purchased Stock in violation of the Act, and (vi) if the box next to the
Management Stockholder’s signature is checked, the Management Stockholder is an
“accredited investor” as defined in Rule 501(a) of Regulation D, as amended,
under the Act.

3. Transferability of Stock.

(a) The Management Stockholder agrees that he or she will not transfer any
shares of Stock at any time without the consent of the Investors; provided,
however, that the Management Stockholder may transfer shares of Stock pursuant
to one of the following exceptions: (i) transfers permitted by Sections 4 or 5;
(ii) transfers permitted by clauses (2), (3) and (4) of Section 2(a); (iii) a
sale of shares of Common Stock pursuant to an effective registration statement
under the Act filed by the Company upon the proper exercise of registration
rights of such Management Stockholder under Section 8 (excluding any
registration on Form S-8, S-4 or any successor or similar form); (iv) transfers
permitted pursuant to the Sale Participation Agreement; (v) transfers approved
by the Board in writing; or (vi) transfers to Parent or its designee (any such
exception, a “Permitted Transfer”).

 

5



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, Section 3(a) shall
terminate and be of no further force or effect upon the earlier of (i) the
occurrence of a Change in Control and (ii) such time following the consummation
of an Initial Public Offering as the Investors and their Affiliates cease to
own, directly or indirectly, at least 20% of the outstanding shares of Common
Stock on a fully-diluted basis (such earlier date, the “Lapse Date”).

(c) No transfer of any shares of Stock in violation hereof shall be made or
recorded on the books of the Company and any such transfer shall be void ab
initio and of no effect.

(d) Notwithstanding anything to the contrary herein, Parent may, at any time and
from time to time, waive in writing the restrictions on transfers contained in
Section 3(a), whether such waiver is made prior to or after the transferee has
effected or committed to effect the transfer, or has notified the Investors of
such transfer or commitment to transfer. Any transfers made pursuant to such
waiver or which are later made subject to such a waiver shall, as of the date of
the waiver and at all times thereafter, not be deemed to violate any applicable
restrictions on transfers contained in this Agreement.

4. The Management Stockholder’s Right to Resell Stock and Options to the
Company.

(a) Except as otherwise provided herein, if the Management Stockholder’s
employment with the Company (or, if applicable, any of its subsidiaries or
Affiliates) terminates as a result of the death or Disability of the Management
Stockholder, then the applicable Management Stockholder Entity, shall, for 365
days (the “Section 4(a) Put Period”) following the date of such termination for
death or Disability, have the right to:

(i) With respect to Stock, sell to the Company, and the Company shall be
required to purchase, on one occasion, all of the shares of Stock then held by
the applicable Management Stockholder Entities at a per share price equal to
Fair Market Value on the Repurchase Calculation Date (the “Section 4 Repurchase
Price”); and

(ii) With respect to any outstanding Rollover Options and vested New Options,
sell to the Company, and the Company shall be required to purchase, on one
occasion, all of the Rollover Options and vested New Options then held by the
applicable Management Stockholder Entities for an amount equal to the product of
(x) the excess, if any, of the Section 4 Repurchase Price over the Option
Exercise Price and (y) the number of Exercisable Option Shares, which Options
shall be terminated in exchange for such payment. In the event the Management
Stockholder Entity elects to sell under this Section 4(a)(ii) and the foregoing
Option Excess Price is zero or a negative number, all outstanding exercisable
Options granted to the Management Stockholder shall be automatically terminated
without any payment in respect thereof. In addition, and for the avoidance of
doubt, all unvested New Options shall be terminated and cancelled without any
payment therefor as of the date of the Management Stockholder’s death or
Disability.

(b) In the event the applicable Management Stockholder Entities intend to
exercise their rights pursuant to Section 4(a) or 4(e), such Management
Stockholder Entities shall send written notice to the Company, at any time
during the applicable Put Period, of their intention to sell shares of Stock in
exchange for the payment referred to in

 

6



--------------------------------------------------------------------------------

Section 4(a)(i) or 4(e)(i) (as the case may be) and/or to sell such Options in
exchange for the payment referred to in Section 4(a)(ii) or 4(e)(ii) (as the
case may be) and shall indicate the number of shares of Stock to be sold and the
number of Options (based on the number of Exercisable Option Shares) to be sold
with payment in respect thereof (the “Redemption Notice”). The completion of the
purchases shall take place at the principal office of the Company on no later
than the twentieth business day (such date to be determined by the Company)
after the giving of the Redemption Notice. The applicable Repurchase Price
(including any payment with respect to the Options as described above) shall be
paid by delivery to the applicable Management Stockholder Entities, at the
option of the Company, of a certified bank check or checks in the appropriate
amount payable to the order of each of the applicable Management Stockholder
Entities (or by wire transfer of immediately available funds, if the Management
Stockholder Entities provide to the Company wire transfer instructions) against
delivery of certificates or other instruments representing the Stock so
purchased and appropriate documents cancelling the Options so terminated
appropriately endorsed or executed by the applicable Management Stockholder
Entities or any duly authorized representative. Notwithstanding anything in this
Section 4(b), in the event the Company receives a Redemption Notice at a time
when the Fair Market Value is equal to or less than the applicable Option
Exercise Price (either for Rollover Options or vested New Options), the Company
shall provide the Management Stockholder Entity that delivered the Redemption
Notice to the Company with a statement of valuation and a request that the
applicable Management Stockholder Entity resubmit the Redemption Notice in order
to confirm its desire to exercise its rights hereunder with respect to any
Rollover Options or vested New Options, as applicable.

(c) Notwithstanding anything in this Section 4 to the contrary, if there exists
and is continuing a default or an event of default on the part of the Company or
any subsidiary of the Company under any loan, guarantee or other agreement under
which the Company or any subsidiary of the Company has borrowed money or if the
repurchase referred to in Section 4(a) or 4(e) (or Section 5 below, as the case
may be) would result in a default or an event of default on the part of the
Company or any Affiliate of the Company under any such agreement or if a
repurchase would reasonably be expected to be prohibited by the Delaware General
Corporation Law (“DGCL”) or any federal or state securities laws or regulations
(or if the Company reincorporates in another state, the business corporation law
of such state) (each such occurrence being an “Event”), the Company shall not be
obligated to repurchase any of the Stock or the Options from the applicable
Management Stockholder Entities to the extent it would cause any such default or
would be so prohibited by the Event for cash but instead, with respect to such
portion with respect to which cash settlement is prohibited, may satisfy its
obligations with respect to the Management Stockholder Entities’ exercise of
their rights under Section 4(a) or 4(e) by delivering to the applicable
Management Stockholder Entity a note with a principal amount equal to the amount
payable under this Section 4 that was not paid in cash, having terms acceptable
to the Company’s (and its Affiliate’s, as applicable) lenders and permitted
under the Company’s (and its Affiliate’s, as applicable) debt instruments but
which in any event (i) shall be mandatorily repayable promptly and to the extent
that an Event no longer prohibits the payment of cash to the applicable
Management Stockholder Entity pursuant to this Agreement; and (ii) shall bear
interest at a rate equal to the effective rate of interest in respect of Del
Monte’s senior notes. Notwithstanding the foregoing and subject to Section 4(d),
if an Event exists and is continuing for one hundred and eighty days (180) days
after the date of the Redemption Notice, the Management Stockholder Entities
shall be permitted by written notice to rescind any Redemption Notice with
respect to that portion of the Stock and Options

 

7



--------------------------------------------------------------------------------

repurchased by the Company from the Management Stockholder Entities pursuant to
this Section 4 with the note described in the foregoing sentence, and such
repurchase shall be rescinded; provided that, upon such rescission, such note
shall be immediately canceled without any action on the part of the Company or
the Management Stockholder Entities, and notwithstanding anything herein or in
such note to the contrary, the Company shall have no obligation to pay any
amounts of principal or interest thereunder.

(d) Notwithstanding anything in this Agreement to the contrary, except for any
payment obligation of the Company which has arisen prior to the occurrence of a
Lapse Date, Section 4 shall terminate and be of no further force or effect upon
the occurrence of such Lapse Date.

(e) For the period from the Closing Date to the date that is six-months
following the date that the Board, as constituted immediately following the
Closing Date, causes the Company to first hire a Chief Executive Officer of the
Company (excluding any individual who holds such title in an interim or acting
capacity only), if such Management Stockholder’s active employment with the
Company (or, if applicable, its subsidiaries or Affiliates) is terminated (i) by
the Company (or, if applicable, its subsidiaries or Affiliates) without Cause
(other than due to his or her death or Disability), or (ii) by such Management
Stockholder with Good Reason, the applicable Management Stockholder will, during
such period, have the right to:

(i) With respect to any Purchased Stock, sell to the Company, and the Company
shall be required to purchase, on one occasion, all of the shares of such Stock
then held by the applicable Management Stockholder Entities at a per share price
equal to the Closing Date Purchase Price (subject to adjustment pursuant to
Section 6(a) hereof); and

(ii) With respect to any outstanding Rollover Options, sell to the Company, and
the Company shall be required to purchase, on one occasion, all of the Rollover
Options then held by the applicable Management Stockholder Entities for an
amount equal to the product of (A) $3.75 (subject to adjustment pursuant to
Section 6(a) hereof) and (B) the number of shares of Common Stock subject to
such Rollover Options at such time (any such product, the “Applicable Rollover
Option Spread”); and

(iii) With respect to any shares of Net Settled Stock (as such term is defined
in Section 5(j) below, but regardless of whether the provisions of Section 5(j)
apply) acquired by the Management Stockholder upon the exercise of any Rollover
Option (“Net Settled Rollover Option Stock”), sell to the Company, and the
Company shall be required to purchase, on one occasion, all of the shares of
such Stock then held by the applicable Management Stockholder Entities at a per
share price equal to the quotient of (A) the Management Stockholder’s Aggregate
Closing Date Spread, divided by (B) the number of shares of such Net Settled
Rollover Option Stock. For purposes of this Agreement the term “Aggregate
Closing Date Spread” shall mean the product of (x) $3.75 (subject to adjustment
pursuant to Section 6(a)) and (y) the aggregate number of shares of Common Stock
subject to the Management Stockholder’s Rollover Option that was exercised for
such Net Settled Rollover Option Stock.

 

8



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing, for any purchase that occurs pursuant to
this Section 4(e) after December 31, 2011, the Company shall be required to pay
as the purchase price for (I) the Purchased Stock and Net Settled Rollover
Option Stock, the Section 4 Repurchase Price and (II) the Rollover Options, the
purchase price for such Options as calculated under Section 4(a)(ii) above.

5. The Company’s Option to Purchase Stock and Options of the Management
Stockholder Upon Certain Terminations of Employment.

(a) Termination for Cause by the Company and Breach of Transfer Restrictions.
If, (i) the Management Stockholder’s active employment with the Company (or, if
applicable, its subsidiaries or Affiliates) is terminated by the Company (or, if
applicable, its subsidiaries or Affiliates) for Cause or (ii) the Management
Stockholder Entities effect a transfer of Stock (or Options) that is prohibited
under this Agreement (or the Stock Option Agreements, as applicable), after
notice from the Company of such impermissible transfer and a reasonable
opportunity to cure such transfer which is not so cured (each event described
above, a “Section 5(a) Call Event”), then:

(i) With respect to any Purchased Stock, the Company may purchase, on one
occasion, all or any portion of the shares of such Stock then held by the
applicable Management Stockholder Entities at a per share purchase price equal
to the lesser of (x) the Base Price and (y) the Fair Market Value on the
Repurchase Calculation Date; and

(ii) With respect to any shares of Net Settled Rollover Option Stock, the
Company may purchase, on one occasion, all or any portion of the shares of such
Stock then held by the applicable Management Stockholder Entities at a per share
price equal to the quotient of (A) the Management Stockholder’s Aggregate
Closing Date Spread, divided by (B) the number of shares of such Net Settled
Rollover Option Stock; and

(iii) With respect to any outstanding Rollover Options, the Company may
purchase, on one occasion, all or any portion of the Rollover Options held by
the applicable Management Stockholder Entities for an amount equal to the
Applicable Rollover Option Spread (solely relating to the Rollover Options being
purchased by the Company hereunder), which Rollover Options shall be terminated
in exchange for such payment; and

(iv) With respect to all New Options, all outstanding New Options (whether
vested or unvested) shall be automatically terminated without any payment in
respect thereof upon the occurrence of the Section 6(a) Call Event.

(b) Termination without Cause by the Company and Termination by the Management
Stockholder with Good Reason. If the Management Stockholder’s active employment
with the Company (or, if applicable, its subsidiaries or Affiliates) is
terminated (i) by the Company (or, if applicable, its subsidiaries or
Affiliates) without Cause (other than due to his or her death or Disability) or
(ii) by the Management Stockholder with Good Reason (each, a “Section 5(b) Call
Event”) then:

(i) With respect to Stock, the Company may purchase all or any portion of the
shares of such Stock then held by the applicable Management Stockholder Entities

 

9



--------------------------------------------------------------------------------

at a per share purchase price equal to Fair Market Value on the Repurchase
Calculation Date;

(ii) With respect to any outstanding Rollover Options and vested New Options,
the Company may purchase, on one occasion, all or any portion of the Rollover
Options and the exercisable vested New Options held by the applicable Management
Stockholder Entities for an amount equal to the product of (x) the excess, if
any, of the Fair Market Value on the Repurchase Calculation Date over the Option
Exercise Price and (y) the number of Exercisable Option Shares (solely relating
to Rollover Options and the vested New Options being purchased by the Company
hereunder), which Rollover Options and vested New Options shall be terminated in
exchange for such payment. In the event the Company elects to repurchase under
this Section 5(b)(ii) and the foregoing Option Excess Price is zero or a
negative number, all outstanding Rollover Options and exercisable vested New
Options shall be automatically terminated without any payment in respect
thereof; and

(iii) With respect to unvested New Options, all outstanding unvested New Options
shall automatically be terminated without any payment in respect thereof.

(c) Termination Due to Death or Disability. If the Management Stockholder’s
active employment with the Company (or, if applicable, its subsidiaries or
Affiliates) is terminated due to his or her death or Disability (each, a
“Section 5(c) Call Event”) then:

(i) With respect to any Stock acquired by the Management Stockholder through the
exercise of vested New Options, the Company may purchase all or any portion of
the shares of such Stock then held by the applicable Management Stockholder
Entities at a per share purchase price equal to Fair Market Value on the
Repurchase Calculation Date;

(ii) With respect to any outstanding New Options, the Company may purchase, on
one occasion, all or any portion of the exercisable vested New Options held by
the applicable Management Stockholder Entities for an amount equal to the
product of (x) the excess, if any, of the Fair Market Value on the Repurchase
Calculation Date over the Option Exercise Price and (y) the number of
Exercisable Option Shares (solely relating to the vested New Options being
purchased by the Company hereunder), which vested New Options shall be
terminated in exchange for such payment. In the event the Company elects to
repurchase under this Section 5(c)(ii) and the foregoing Option Excess Price is
zero or a negative number, all outstanding exercisable vested New Options shall
be automatically terminated without any payment in respect thereof; and

(iii) With respect to unvested New Options, all outstanding unvested New Options
shall automatically be terminated without any payment in respect thereof.

(iv) For the avoidance of doubt, at no time shall the Company have the right,
due to the Management Stockholder’s death or Disability, to cause the Management
Stockholder Entities without their consent to sell to the Company any Purchased
Stock for which the Management Stockholder paid the Closing Date Purchase Price,
Rollover Options or Option Stock acquired upon exercise of the Rollover Options.

 

10



--------------------------------------------------------------------------------

(d) Termination by the Management Stockholder Without Good Reason. If the
Management Stockholder’s active employment with the Company (or, if applicable,
its subsidiaries or Affiliates) is terminated by the Management Stockholder
without Good Reason (excluding due to his or her death or Disability) (a
“Section 5(d) Call Event”) then:

(i) Within the first five years following the Closing Date:

(I) with respect to any Purchased Stock for which the Management Stockholder
paid the Closing Date Purchase Price, and up to seventy-five percent (75%) of
the total number of shares of Common Stock that were, immediately following the
Merger, subject to the Rollover Options (whether or not such shares are subject
to Rollover Options when the Management Stockholder’s employment is terminated
without Good Reason or are shares that have been acquired by the Management
Stockholder upon exercise of the Rollover Options), and in all cases that are
held by the Management Stockholder Entities at the date of such termination of
employment, the Company may purchase all or any portion of the shares of such
Stock and such Rollover Options, as applicable, then held by the applicable
Management Stockholder Entities as follows: (A) for such shares of Stock, at a
per share purchase price equal to Fair Market Value on the Repurchase
Calculation Date, and (B) for such Rollover Options, for an amount equal to the
product of (x) the excess, if any, of the Fair Market Value on the Repurchase
Calculation Date over the Option Exercise Price and (y) the number of
Exercisable Option Shares (solely relating to the Rollover Options being
purchased by the Company hereunder), which Rollover Options shall be terminated
in exchange for such payment. In the event the Company elects to repurchase
under this Section 5(d)(i)(I) and the foregoing Option Excess Price is zero or a
negative number, all outstanding Rollover Options shall be automatically
terminated without any payment in respect thereof; and

(II) With respect to any Option Stock acquired upon exercise of vested New
Options, vested New Options, and up to the remaining twenty-five percent
(25%) of the shares of Common Stock that were, immediately following the Merger,
subject to the Rollover Options (whether or not such shares are subject to
Rollover Options when the Management Stockholder’s employment is terminated
without Good Reason or are shares that have been acquired by the Management
Stockholder upon exercise of the Rollover Options), and in all cases that are
held by the Management Stockholder Entities at the date of such termination of
employment, which shares are not subject to Section 5(d)(i)(I) above, the
Company may purchase all or any portion of the shares of such Stock, vested New
Options, and such Rollover Options, as applicable, then held by the applicable
Management Stockholder Entities as follows:

(A) with respect to any shares of Option Stock acquired upon exercise of vested
New Options, at a per share purchase price equal to the lesser of (x) the Base
Price and (y) the Fair Market Value on the Repurchase Calculation Date, and

(B) with respect to any shares of Net Settled Rollover Option Stock acquired
upon exercise of such Rollover Options, at a per share price equal to the
quotient of (A) the Management Stockholder’s Aggregate Closing Date Spread,
divided by (B) the number of shares of such Net Settled Rollover Option Stock;
and

(C) with respect to such Rollover Options, for an amount equal to the

 

11



--------------------------------------------------------------------------------

Applicable Rollover Option Spread (solely relating to the Rollover Options being
purchased by the Company hereunder), which Rollover Options shall be terminated
in exchange for such payment; and

(D) with respect to any such vested New Options, for an amount equal to the
product of (x) the excess, if any, of the lesser of (A) the Base Price and
(B) the Fair Market Value on the Repurchase Calculation Date over the Option
Exercise Price and (y) the number of Exercisable Option Shares (solely relating
to the vested New Options being purchased by the Company hereunder), which
vested New Options shall be terminated in exchange for such payment. In the
event the Company elects to exercise its rights under this
Section 5(d)(i)(II)(D) and the foregoing Option Excess Price is zero or a
negative number, those vested New Options being purchased by the Company shall
be automatically terminated without any payment in respect thereof; and

(ii) Following the fifth anniversary of the Closing Date:

(I) With respect to any Purchased Stock for which the Management Stockholder
paid the Closing Date Purchase Price and one hundred percent (100%) of the total
number of shares of Common Stock that were, immediately following the Merger,
subject to the Rollover Options (whether or not such shares are subject to
Rollover Options when the Management Stockholder’s employment is terminated
without Good Reason or are shares that have been acquired by the Management
Stockholder upon exercise of the Rollover Options), and in all cases that are
held by the Management Stockholder Entities at the date of such termination of
employment, the Company may purchase all or any portion of the shares of such
Stock and such Rollover Options, as applicable, then held by the applicable
Management Stockholder Entities as follows:

(A) with respect to such shares of Stock, at a per share purchase price equal to
Fair Market Value on the Repurchase Calculation Date, and

(B) with respect to such Rollover Options, for an amount equal to the product of
(x) the excess, if any, of the Fair Market Value on the Repurchase Calculation
Date over the Option Exercise Price and (y) the number of Exercisable Option
Shares (solely relating to the Rollover Options being purchased by the Company
hereunder), which Rollover Options shall be terminated in exchange for such
payment. In the event the Company elects to repurchase under this
Section 5(d)(ii)(I) and the foregoing Option Excess Price is zero or a negative
number, all outstanding Rollover Options shall be automatically terminated
without any payment in respect thereof; and

(II) With respect to any Option Stock acquired upon exercise of vested New
Options and vested New Options, in all cases that are held by the Management
Stockholder Entities at the date of such termination of employment, the Company
may purchase all or any portion of the shares of such Option Stock and such
vested New Options, as applicable, then held by the applicable Management
Stockholder Entities as follows:

(A) with respect to up to fifty percent (50%) of such shares of Stock, at a per
share purchase price equal to the lesser of (x) the Base Price and

 

12



--------------------------------------------------------------------------------

(y) the Fair Market Value on the Repurchase Calculation Date, and with respect
to up to the remaining fifty percent (50%) of such shares of Stock, at a per
share purchase price equal to the Fair Market Value on the Repurchase
Calculation Date; and

(B) with respect to up to fifty percent (50%) of such vested New Options, for an
amount equal to the product of (x) the excess, if any, of the lesser of (a) the
Base Price and (b) the Fair Market Value on the Repurchase Calculation Date over
the Option Exercise Price and (y) the number of Exercisable Option Shares
(solely relating to the vested New Options being purchased by the Company
hereunder) and with respect to up to the remaining fifty percent (50%) of such
vested New Options, for an amount equal to the product of (x) the excess, if
any, of the Fair Market Value on the Repurchase Calculation Date over the Option
Exercise Price and (y) the number of Exercisable Option Shares (solely relating
to the vested New Options being purchased by the Company), in each case of the
foregoing which vested New Options shall be terminated in exchange for such
payment. In the event the Company elects to repurchase under this
Section 5(d)(ii)(II) and the foregoing Option Excess Price is zero or a negative
number, all outstanding vested New Options shall be automatically terminated
without any payment in respect thereof.

(e) With respect to unvested New Options, all outstanding unvested New Options
shall automatically be terminated without any payment in respect thereof.

(f) Call Notice. The Company shall have a period (the “Call Period”) of one
hundred eighty (180) days from the date of any Call Event (or, if later, with
respect to a Section 5(a) Call Event, the date after discovery of, and the
applicable cure period for, an impermissible transfer constituting a
Section 5(a) Call Event) in which to give notice in writing to the Management
Stockholder of its election to exercise its rights and obligations pursuant to
this Section 5 (“Repurchase Notice”); provided, however, that upon the
occurrence of a Section 5(d) Call Event, the Company shall advise the Management
Stockholder Entities as to whether it intends to deliver a Redemption Notice,
whether the purchase price will be less than the Fair Market Value, and in
respect of which Options or Stock, within thirty (30) days following the date of
such Call Event. Notwithstanding the foregoing, the Company reserves the right
to extend the Call Period to ensure that the Management Stockholder Entities are
able to comply with the six month stock ownership holding period identified in
Section 5(g) below, but which shall in no event extend beyond thirty (30) days
after the date that such six month holding period expires. The completion of the
purchases pursuant to the foregoing shall take place at the principal office of
the Company no later than the fifteenth business day after the giving of the
Repurchase Notice. The applicable Repurchase Price (including any payment with
respect to the Options as described in this Section 5) shall be paid by delivery
to the applicable Management Stockholder Entities of a certified bank check or
checks in the appropriate amount payable to the order of each of the applicable
Management Stockholder Entities (or by wire transfer of immediately available
funds, if the Management Stockholder Entities provide to the Company wire
transfer instructions) against delivery of certificates or other instruments
representing the Stock so purchased and appropriate documents canceling the
Options so

 

13



--------------------------------------------------------------------------------

terminated, appropriately endorsed or executed by the applicable Management
Stockholder Entities or any duly authorized representative.

(g) Use of Note to Satisfy Call Payment; Termination of Call Right.
Notwithstanding any other provision of this Section 5 to the contrary, if there
exists and is continuing any Event, the Company will, to the extent it has
exercised its rights to purchase Stock or Options pursuant to this Section 5, in
order to complete the purchase of any Stock or Options pursuant to this
Section 5, deliver to the applicable Management Stockholder Entities (i) a cash
payment for any amounts payable pursuant to this Section 5 that would not cause
an Event and (ii) a note having the same terms as that provided in Section 4(c)
above with a principal amount equal to the amount payable but not paid in cash
pursuant to this Section 5 due to the Event. Notwithstanding the foregoing, if
an Event exists and is continuing for one hundred and eighty days (180) days
from the date of the Call Event, the proposed repurchase of that portion of the
Stock and Options to be repurchased by the Company from the Management
Stockholder Entities pursuant to this Section 5 with the note described in the
foregoing sentence shall immediately terminate and the Company shall have no
further rights or obligations under this Section 5.

(h) Section 5(b) Call Event True-Up Payment. In addition, in the event of a
Without Cause Termination of the Management Stockholder within the three months
immediately preceding a Change in Control transaction whereby the Company
exercises its right to purchase such Management Stockholder’s shares of Common
Stock and Option, and the per share consideration paid for one share of Common
Stock in such transaction (the “CIC Price”) is greater than the Fair Market
Value paid upon the Company’s exercise of its right to purchase such Stock and
Options (the “Call FMV”), then within ten (10) business days following the
consummation of such Change in Control transaction, the Company shall pay the
terminated Management Stockholder an amount equal to the product of (x) the
excess of the CIC Price over the Call FMV and (y) the aggregate of the number of
shares of Common Stock, and the number of shares subject to the Rollover Options
and vested New Options, in each case that were purchased by the Company in
connection with its exercise of its rights under Section 5(b) of this Agreement.

(i) Expiration of this Section 5. Notwithstanding anything in this Agreement to
the contrary, except for any payment obligation of the Company which has arisen
prior to the occurrence of a Lapse Date, this Section 5 shall terminate and be
of no further force or effect upon the occurrence of such Lapse Date.

(j) Effect of Accounting Principles. Notwithstanding anything set forth in
Section 4 or 5 to the contrary, in the event that it is determined by the Board,
after consultation with the Chief Financial Officer of the Company, that any of
the provisions of either of Section 4 or 5 would result in any of the Options
being classified as a liability as contemplated by Financial Accounting
Standards Board Accounting Standard Codification (ASC) Section 718, Compensation
— Stock Compensation (FASB ASC 718), including any amendments and
interpretations thereto, then the Company shall be required to advise the
Management Stockholder Entities of this determination (x) in order to allow the
Management Stockholder Entities to exercise their rights under Section 4 and
(y) in order for the Company to exercise its rights under Section 5 (but only to
the extent that the Company notifies the Management Stockholder Entities of its
intent to exercise its rights under Section 5), and then in any such case the
following terms shall apply:

(i) Any shares of Stock that are to be purchased by the Company pursuant

 

14



--------------------------------------------------------------------------------

to Section 4 or 5, as applicable, may only be so purchased if and when such
shares have been held by the applicable Management Stockholder Entities for at
least six months; and

(ii) With respect to any exercisable Options, upon the occurrence of the
applicable event identified in Section 4 giving rise to the Management
Stockholder’s rights thereunder or a Call Event, the Management Stockholder
Entities may be required by the Company to elect, in accordance with the terms
of the relevant Stock Option Agreement, to receive from the Company, on one
occasion, in exchange for all of the exercisable Options then held by the
applicable Management Stockholder Entities, if any, a number of shares of Stock
equal to the quotient of (x) the product of (A) the excess, if any, of the Fair
Market Value over the Option Exercise Price and (B) the number of shares then
acquirable on exercise, divided by (y) the Fair Market Value, which Options
shall be terminated in exchange for such payment of shares of Stock (any such
shares of Stock so acquired, the “Net Settled Stock”). (In the event the
foregoing Option Excess Price is zero or a negative number, all outstanding
exercisable Options shall be automatically terminated without any payment in
respect thereof.) Upon the occurrence of such net settlement of all exercisable
Options, the Put Period or the Call Period, as applicable, shall be deemed to be
the period that is thirty (30) days following the date that is six (6) months
after the receipt by the applicable Management Stockholder Entities of the Net
Settled Stock, during which time the Company may, on delivery of Repurchase
Notice (or upon delivery of a Redemption Notice), purchase (or be required to
purchase in the case of Section 4) all (in the case of a purchase pursuant to
Section 4) or all or any portion (in the case of a purchase pursuant to
Section 5) of the Net Settled Stock held by the applicable Management
Stockholder Entities, at a per share price equal to the applicable Repurchase
Price for Option Stock identified in Section 4 or Section 5, as applicable.

6. Adjustment of Repurchase Price; Definitions.

(a) Adjustment of Repurchase Price. In determining the applicable repurchase
price of the Stock and Options, as provided for in Sections 4 and 5, above,
appropriate adjustments shall be made for any stock dividends, splits,
combinations, recapitalizations or any other adjustment in the number of
outstanding shares of Stock in order to maintain, as nearly as practicable, the
intended operation of the provisions of Sections 4 and 5.

(b) Definitions. All capitalized terms used in this Agreement and not defined
herein shall have such meaning as such terms are defined in the Option Plan.
Terms used herein and as listed below shall be defined as follows:

“Act” shall have the meaning set forth in Section 2(a)(i) hereof.

“Affiliate” means with respect to any Person, any entity directly or indirectly
controlling, controlled by or under common control with such Person; provided,
however, for purposes of this Agreement, any Person (“Co-Invest Vehicle”) formed
specifically for the purpose of facilitating investments in Parent by Persons
that are not Affiliates of an Investor shall not be deemed to be an Affiliate of
an Investor solely because an Investor controls such Co-Invest Vehicle.

“Agreement” shall have the meaning set forth in the introductory paragraph.

 

15



--------------------------------------------------------------------------------

“Base Price” shall mean, for shares of Common Stock purchased as of the Closing
Date, the Closing Date Purchase Price, and for any other shares of Common Stock
otherwise acquired by the Management Stockholder, the applicable per share
purchase price paid by the Management Stockholder for one share of Common Stock,
in each case as adjusted pursuant to Section 6(a) of this Agreement.

“Board” shall mean the board of directors of the Company.

“Call Events” shall mean, collectively, Section 5(a) Call Events, Section 5(b)
Call Events, Section 5(c) Call Events and Section 5(d) Call Events.

“Call Period” shall have the meaning set forth in Section 5(f) hereof.

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement in effect at the time of termination of employment between the
Management Stockholder and the Company or any of its subsidiaries or Affiliates;
or, if there is no such employment agreement, “Cause” shall mean, with respect
to a Management Stockholder: (i) material breach by Management Stockholder of
the terms of the Company’s policies and/or the Standards of Business Conduct;
(ii) any act of theft, misappropriation, embezzlement, intentional fraud or
similar conduct by Management Stockholder involving the Company or any
Affiliate; (iii) Management Stockholder’s failure to act in accordance with any
specific lawful instructions given to Management Stockholder in connection with
the performance of Management Stockholder’s duties for the Company or any
Affiliate, which continues beyond ten (10) days after a written demand for
substantial performance is delivered to the Management Stockholder by the
Company (the “Cure Period”); (iv) any damage of a material nature to the
business or property of the Company or any Affiliate caused by Management
Stockholder’s willful or grossly negligent conduct; (v) deliberate misconduct
which is reasonably likely to be materially damaging to the Company without a
reasonable good faith belief by the Management Stockholder that such conduct was
in the best interests of the Company; (vi) the conviction or the plea of nolo
contendere or the equivalent in respect of a felony involving an act of
dishonesty, moral turpitude, deceit or fraud by Management Stockholder; or
(vii) a material breach of the Management Stockholder’s management stockholder’s
or other agreements, if any, including, without limitation, engaging in any
action in breach of the restrictive covenants as set forth above, which
continues beyond the Cure Period (to the extent that, in the Board’s reasonable
judgment, such breach can be cured). No act or failure to act by the Management
Stockholder shall be deemed to constitute “Cause” if done, or omitted to be
done, in good faith and with the reasonable belief that the action or omission
was in the best interests of the Company or Affiliate, as applicable. A
termination for Cause shall be effective when the Company has given the
Management Stockholder written notice of its intention to terminate for Cause,
describing those acts or omissions that are believed to constitute Cause, and
has given Management Stockholder a reasonable opportunity to respond.

“Change in Control” means (i) the sale of all or substantially all (i.e., at
least 80%) of the assets (in one transaction or a series of related
transactions) of Parent, the Company, Del Monte Foods Company or Del Monte
Corporation, as applicable, to any Person (or group of Persons acting in
concert), other than to (x) the Investors or their Affiliates or (y) any
employee benefit plan (or trust forming a part thereof) maintained by Parent,
the Company or their respective Affiliates or other Person of which a majority
of its voting power or other equity securities is owned, directly or indirectly,
by Parent or the Company; or (ii) a merger, recapitalization or other sale (in
one transaction or a series of related transactions) by Parent,

 

16



--------------------------------------------------------------------------------

the Company, the Investors or any of their respective Affiliates (which includes
for the avoidance of doubt Del Monte Foods Company and Del Monte Corporation),
to a Person (or group of Persons acting in concert) of equity interests or
voting power that results in any person (or group of persons acting in concert)
(other than (x) the Investors or their Affiliates or (y) any employee benefit
plan (or trust forming a part thereof) maintained by Parent, the Company or
their respective Affiliates or other Person of which a majority of its voting
power or other equity securities is owned, directly or indirectly, by Parent or
the Company) owning more than 50% of the equity interests or voting power of
Parent, the Company, Del Monte Foods Company or Del Monte Corporation, as
applicable (or any resulting company after a merger); or (iii) any event which
results in the Investors or their respective Affiliates ceasing to hold the
ability to elect a majority of the managers of the General Partner of Parent, or
members of the board of directors of Parent, or members of the board of
directors of the Company, as applicable. For the avoidance of doubt, none of an
initial public offering, stock dividend, stock split or any other similar
corporate event shall alone constitute a Change in Control.

“Closing Date” shall mean the date of closing of the Merger pursuant to the
Merger Agreement.

“Common Stock” shall have the meaning set forth in the third “whereas”
paragraph.

“Company” shall have the meaning set forth in the introductory paragraph.

“Confidential Information” shall mean all non-public information concerning
trade secret, know-how, software, developments, inventions, processes,
technology, designs, the financial data, strategic business plans or any
proprietary or confidential information, documents or materials in any form or
media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising and marketing, and other non-public, proprietary, and confidential
information of the Restricted Group; provided that any such information shall
not be “Confidential Information” to the extent (i) the disclosure of such
information is legally required to comply with applicable Law or legal process
or government agency or self-regulatory body request so long as the disclosing
party uses commercially reasonable efforts to preserve the confidentiality of
the information and discloses only that portion of the information as is, based
on the advice of the disclosing party’s counsel, legally required, or (ii) it
becomes generally available to the public other than as a result of a disclosure
or failure to safeguard in violation of Section 22.

“Controlled by” means with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the ownership, directly or indirectly, of securities having the power to elect a
majority of the board of directors or similar body governing the affairs of such
Person.

“Custody Agreement and Power of Attorney” shall have the meaning set forth in
Section 8(e) hereof.

“Disability” shall mean “Disability” as such term is defined in any employment
agreement between the Company or its subsidiaries, and if no such term is
defined therein (or

 

17



--------------------------------------------------------------------------------

no such agreement exists), then as defined in the then-current long-term
disability plan of the Company.

“Effective Time” shall have the meaning set forth in the Merger Agreement.

“Event” shall have the meaning set forth in Section 4(c) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor section thereto).

“Exercisable Option Shares” shall mean the shares of Common Stock that, at the
time that Redemption Notice or Repurchase Notice is delivered (as applicable),
could be purchased by the Management Stockholder upon exercise of his or her
then outstanding and exercisable Options.

“Fair Market Value” shall mean the fair market value of one share of Common
Stock on any given date, as determined reasonably and in good faith by the
Board, and based on the most recent appraisal of Common Stock prepared by a
third party that is not an Affiliate of Parent, the Investors, the Company or
any of its subsidiaries received by the Board, which appraisal must have been
prepared no more than six months prior to the date on which such determination
is made.

“Good Reason” shall mean “Good Reason” as such term may be defined in any
employment agreement in effect at the time of termination of employment between
the Management Stockholder and the Company or any of its subsidiaries or
Affiliates; or, if there is no such employment agreement, “Good Reason” shall
mean, with respect to the Management Stockholder: (i) a material adverse change
in Management Stockholder’s position causing it to be of materially less
stature, responsibility, or authority without Management Stockholder’s written
consent, and such a materially adverse change shall in all events be deemed to
occur if Management Stockholder no longer serves as his existing position,
unless Management Stockholder consents in writing to such change; or (ii) a
reduction, without Management Stockholder’s written consent, in Management
Stockholder’s base salary or the target bonus amount Management Stockholder is
eligible to earn under the Annual Incentive Plan (or successor plan thereto),
provided, however, that nothing herein shall be construed to guarantee the
Management Stockholder’s bonus for any year if the applicable performance
targets are not met; and provided further that it shall not constitute Good
Reason hereunder if the Company makes an appropriate pro rata adjustment to the
applicable bonus and targets under the Annual Incentive Plan or any successor
plan in the event of a change in the Company’s fiscal year. Unless Management
Stockholder provides written notification of an event described in sub-clauses
(i) and (ii) above within ninety (90) days after Management Stockholder knows or
has reason to know of the occurrence of any such event, Management Stockholder
shall be deemed to have consented thereto and such event shall no longer
constitute Good Reason for purposes of the Agreement. If Management Stockholder
provides such written notice to the Company, the Company shall have ten
(10) business days from the date of receipt of such notice to affect a cure of
the event described therein and, upon cure thereof by the Company to the
reasonable satisfaction of Management Stockholder, such event shall no longer
constitute Good Reason for purposes of the Agreement. Notwithstanding the
foregoing, any event described in sub-clauses (i) and (ii) above must be an
event which would result in a material negative change in Management
Stockholder’s employment relationship with Company and thus effectively
constitute an involuntary termination of employment for purposes of Section 409A
of the Internal Revenue

 

18



--------------------------------------------------------------------------------

Code. Notwithstanding the foregoing, regardless of which Good Reason definition
to which the Management Stockholder is subject, the Management Stockholder shall
agree that the fact that the Company ceases to have outstanding publicly traded
equity securities shall not alone give rise to a right to resign for Good
Reason.

“Group” shall mean “group,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

“Initial Public Offering” means the initial Public Offering of the shares of
Common Stock.

“Investors” shall have the meaning set forth in the second “whereas” paragraph.

“Lapse Date” shall have the meaning set forth in Section 3(b) above.

“Management Stockholder” shall have the meaning set forth in the introductory
paragraph.

“Management Stockholder Entities” shall mean the Management Stockholder’s Trust,
the Management Stockholder and the Management Stockholder’s Estate,
collectively.

“Management Stockholder’s Estate” shall mean the conservators, guardians,
executors, administrators, testamentary trustees, legatees or beneficiaries of
the Management Stockholder.

“Management Stockholder’s Trust” shall mean a partnership, limited liability
company, corporation, trust, private foundation or custodianship, the
beneficiaries of which may include only the Management Stockholder, his or her
spouse (or ex-spouse) or his or her lineal descendants (including adopted) or,
if at any time after any such transfer there shall be no then living spouse or
lineal descendants, then to the ultimate beneficiaries of any such trust or to
the estate of a deceased beneficiary.

“Merger” shall have the meaning set forth in the first “whereas” paragraph.

“Merger Agreement” shall have the meaning set forth in the first “whereas”
paragraph.

“Merger Sub” shall have the meaning set forth in the first “whereas” paragraph.

“New Options” shall have the meaning set forth in the fourth “whereas”
paragraph.

“New Option Agreement” shall have the meaning set forth in the fourth “whereas”
paragraph.

“Options” shall have the meaning set forth in the fourth “whereas” paragraph.

“Option Excess Price” shall mean the aggregate amount paid or payable by the
Company in respect of Exercisable Option Shares, as determined pursuant to
Section 4 or 5 hereof, as applicable.

“Option Exercise Price” shall mean the then-current per share exercise price of
the shares of Common Stock covered by the applicable Option.

 

19



--------------------------------------------------------------------------------

“Option Plan” shall have the meaning set forth in the fourth “whereas”
paragraph.

“Option Rollover Agreement” shall have the meaning set forth in the fourth
“whereas” paragraph.

“Option Stock” shall have the meaning set forth in Section 2(a) hereof.

“Other Management Stockholders” shall have the meaning set forth in the fifth
“whereas” paragraph.

“Other Management Stockholders Agreements” shall have the meaning set forth in
the fifth “whereas” paragraph.

“Parent” shall have the meaning set forth in the introductory paragraph.

“Parties” shall have the meaning set forth in the introductory paragraph.

“Permitted Transfer” shall have the meaning set forth in Section 3(a).

“Person” shall mean “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

“Piggyback Notice” shall have the meaning set forth in Section 8(b) hereof.

“Piggyback Registration Rights” shall have the meaning set forth in Section 8(a)
hereof.

“Proposed Registration” shall have the meaning set forth in Section 8(b) hereof.

“Public Offering” shall mean the sale of shares of Common Stock to the public
subsequent to the date hereof pursuant to a registration statement under the Act
which has been declared effective by the SEC (other than a registration
statement on Form S-4, S-8 or any other similar form).

“Purchased Stock” shall have the meaning set forth in the fourth “whereas”
paragraph.

“Put Period” shall have the meaning set forth in Section 4(a) hereof.

“Redemption Notice” shall have the meaning set forth in Section 4(b) hereof.

“Registration Rights Agreement” shall have the meaning set forth in Section 8(a)
hereof.

“Repurchase Calculation Date” shall mean (i) prior to the occurrence of a Public
Offering, the last day of the month preceding the month in which date of
repurchase occurs, and (ii) on and after the occurrence of a Public Offering,
the closing trading price on the date immediately preceding the date of
repurchase.

“Repurchase Notice” shall have the meaning set forth in Section 5(f) hereof.

“Repurchase Price” shall mean the amount to be paid in respect of the Stock and
Options to be purchased by the Company pursuant to Section 4 and Section 5, as
applicable.

 

20



--------------------------------------------------------------------------------

“Request” shall have the meaning set forth in Section 8(b) hereof.

“Restricted Group” shall mean, collectively, the Company, its subsidiaries, the
Investors and their respective Affiliates.

“Rollover Options” shall have the meaning set forth in the fourth “whereas”
paragraph.

“Sale Participation Agreement” shall mean that certain sale participation
agreement entered into by and between the Management Stockholder and Parent
dated as of the date hereof.

“SEC” shall mean the Securities and Exchange Commission.

“Stock” shall have the meaning set forth in Section 2(a) hereof.

“Stock Option Agreements” shall have the meaning set forth in the fourth
“whereas” paragraph.

“transfer” shall have the meaning set forth in Section 2(a) hereof.

7. The Company’s Representations and Warranties and Covenants.

(a) The Company represents and warrants to the Management Stockholder that
(i) this Agreement has been duly authorized, executed and delivered by the
Company and is enforceable against the Company in accordance with its terms and
(ii) the Stock, when issued and delivered in accordance with the terms hereof
and the other agreements contemplated hereby, will be duly and validly issued,
fully paid and nonassessable.

(b) If the Company becomes subject to the reporting requirements of Section 12
of the Exchange Act, the Company will file the reports required to be filed by
it under the Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder, to the extent required from time to time to enable the
Management Stockholder to sell shares of Stock, subject to compliance with the
provisions hereof without registration under the Exchange Act within the
limitations of the exemptions provided by (A) Rule 144 under the Act, as such
Rule may be amended from time to time, or (B) any similar rule or regulation
hereafter adopted by the SEC. Notwithstanding anything contained in this
Section 7(b), the Company may de-register under Section 12 of the Exchange Act
if it is then permitted to do so pursuant to the Exchange Act and the rules and
regulations thereunder and, in such circumstances, shall not be required hereby
to file any reports which may be necessary in order for Rule 144 or any similar
rule or regulation under the Act to be available. Nothing in this Section 7(b)
shall be deemed to limit in any manner the restrictions on transfers of Stock
contained in this Agreement.

8. “Piggyback” Registration Rights. Effective after the occurrence of the
Initial Public Offering:

(a) The Parties agree to be bound by all of the terms, conditions and
obligations of the Registration Rights Agreement (the “Registration Rights
Agreement”) as they relate to the exercise of piggyback registration rights as
provided in Sections 4, 5, 6, 7, 8 and 11 (but not Section 11(l)) of the
Registration Rights Agreement entered into by and among the Company and
investors party thereto (the “Piggyback Registration Rights”), as in

 

21



--------------------------------------------------------------------------------

effect on the date hereof (subject, with respect to any such Management
Stockholder provided Piggyback Registration Rights, only to any amendments
thereto to which such Management Stockholder has agreed in writing to be bound),
and, if any of the Investors are selling stock, shall have all of the rights and
privileges of the Piggyback Registration Rights (including, without limitation,
the right to participate in the Initial Public Offering and any rights to
indemnification and/or contribution from the Company and/or the Investors), in
each case as if the Management Stockholder were an original party (other than
the Company) to the Registration Rights Agreement, subject to applicable and
customary underwriter restrictions; provided, however, that at no time shall the
Management Stockholder have any rights to request registration under Section 3
of the Registration Rights Agreement; provided; further, that in lieu of the
Piggyback Registration Rights in connection with any Public Offering in which
such rights would otherwise be available, the Board, in its sole discretion, may
elect to waive the restrictions on transfer contained in Section 3(a) with
respect to the number of shares of Common Stock that would have been subject to
such Piggyback Registration Rights in connection with such Public Offering (a
“Transfer Restriction Waiver”). All Stock purchased or held by the applicable
Management Stockholder Entities pursuant to this Agreement shall be deemed to be
“Registrable Securities” as defined in the Registration Rights Agreement.
Effective after the occurrence of an Initial Public Offering, if any of the
Investors are selling stock in a circumstance in which the Management
Stockholder would not have Piggyback Registration Rights (other than in
connection with a Transfer Restriction Waiver), the restrictions on transfer
contained in Section 3(a) shall be waived with respect to the number of shares
of Common Stock that would have been subject to such Piggyback Registration
Rights if such sale by the Investors had resulted in the Management Stockholder
having Piggyback Registration Rights.

(b) In the event of a sale of Common Stock by any of the Investors in accordance
with the terms of the Registration Rights Agreement, unless the Board shall have
determined to effect a Transfer Restriction Waiver in which case the provisions
of Section 8(h) shall apply, the Company will promptly notify each Management
Stockholder in writing (a “Piggyback Notice”) of any proposed registration (a
“Proposed Registration”), which Piggyback Notice shall include: the principal
terms and conditions of the proposed registration, including (i) the number of
the shares of Common Stock to be sold, (ii) the fraction expressed as a
percentage, determined by dividing the number of shares of Common Stock to be
sold by the holders of Registrable Securities by the total number of shares held
by the holders of Registrable Securities selling the shares of Common Stock,
(iii) the proposed per share purchase price (or an estimate thereof), and
(iv) the proposed date of sale. If within fifteen (15) days of the receipt by
the Management Stockholder of such Piggyback Notice, the Company receives from
the applicable Management Stockholder Entities of the Management Stockholder or
Management Stockholder, as the case may be, a written request (a “Request”) to
register shares of Stock held by the applicable Management Stockholder Entities
(which Request will be irrevocable unless otherwise mutually agreed to in
writing by the Management Stockholder and the Company), shares of Stock will be
so registered as provided in this Section 8; provided, however, that for each
such registration statement only one Request, which shall be executed by the
applicable Management Stockholder Entities, may be submitted for all Registrable
Securities held by the applicable Management Stockholder Entities.

(c) The maximum number of shares of Stock which will be registered pursuant to a
Request will be the lower of (i) the number of shares of Stock then held by the
Management Stockholder Entities, including all shares of Stock which the
Management

 

22



--------------------------------------------------------------------------------

Stockholder Entities are then entitled to acquire under an unexercised Option to
the extent then exercisable, multiplied by a fraction, the numerator of which is
the aggregate number of shares of Stock being sold by holders of Registrable
Securities and the denominator of which is the aggregate number of shares of
Stock owned by the holders of Registrable Securities or (ii) the maximum number
of shares of Stock which the Company can register in connection with such
Request in the Proposed Registration without adverse effect on the offering in
the view of the managing underwriters (reduced pro rata as more fully described
in subsection (d) of this Section 8.

(d) If a Proposed Registration involves an underwritten offering and the
managing underwriter advises the Company in writing that, in its opinion, the
number of shares of Stock requested to be included in the Proposed Registration
exceeds the number which can be sold in such offering, so as to be likely to
have an adverse effect on the price, timing or distribution of the shares of
Stock offered in such Public Offering as contemplated by the Company, then,
unless the managing underwriter advises that marketing factors require a
different allocation, the Company will include in the Proposed Registration
(i) first, 100% of the shares of Stock the Company proposes to sell and
(ii) second, to the extent of the number of shares of Stock requested to be
included in such registration which, in the opinion of such managing
underwriter, can be sold without having the adverse effect referred to above,
the number of shares of Stock which the selling holders of Registrable
Securities, the Management Stockholder and all Other Management Stockholders and
any other Persons who are entitled to piggyback or incidental registration
rights in respect of Stock (together, the “Holders”) have requested to be
included in the Proposed Registration, such amount to be allocated pro rata
among all requesting Holders on the basis of the relative number of shares of
Stock then held by each such Holder (including upon exercise of all exercisable
Options) (provided that any shares thereby allocated to any such Holder that
exceed such Holder’s request will be reallocated among the remaining requesting
Holders in like manner).

(e) Upon delivering a Request a Management Stockholder or other Management
Stockholder having Piggyback Registration Rights pursuant to clause (b) of this
Section 8 will, if requested by the Company, execute and deliver a custody
agreement and power of attorney having customary terms and in form and substance
reasonably satisfactory to the Company with respect to the shares of Stock to be
registered pursuant to this Section 8 (a “Custody Agreement and Power of
Attorney”). The Custody Agreement and Power of Attorney will provide, among
other things, that the Management Stockholder or Management Stockholder, as the
case may be, will deliver to and deposit in custody with the custodian and
attorney-in-fact named therein a certificate or certificates (to the extent
applicable) representing such shares of Stock (duly endorsed in blank by the
registered owner or owners thereof or accompanied by duly executed stock powers
in blank) and irrevocably appoint said custodian and attorney-in-fact as the
Management Stockholder’s or Management Stockholder’s agent and attorney-in-fact
with full power and authority to act under the Custody Agreement and Power of
Attorney on the Management Stockholder’s or Management Stockholder’s behalf with
respect to the matters specified therein.

(f) The Management Stockholder agrees that he or she will execute such other
reasonable customary agreements as the Company may reasonably request to further
evidence the provisions of this Section 8, including reasonable and customary
lock-up agreements.

(g) Notwithstanding Section 11(l) of the Registration Rights Agreement, this
Section 8 will terminate on the earlier of (i) the occurrence of a Change in
Control and

 

23



--------------------------------------------------------------------------------

(ii) with respect to each Management Stockholder, on date on which such
Management Stockholder ceases to own any Registrable Securities.

(h) If the Board shall have elected to effect the Transfer Restriction Waiver in
lieu of Piggyback Registration Rights in accordance with Section 8(a), the
Company will notify each Management Stockholder on or promptly following the
completion of the Public Offering giving rise to the Transfer Restriction Waiver
which notice shall include: (A) the number of shares of Common Stock sold by the
Investors in such Public Offering and (B) the number of shares of Stock to which
the waiver of transfer restrictions shall apply. For the avoidance of doubt, the
provisions in Section 5 of the Registration Rights Agreement will apply to such
shares of Stock notwithstanding the Transfer Restriction Waiver.

9. Additional Rights of Management Stockholders. Prior to the consummation of
the Initial Public Offering, if the Company issues Common Stock in a transaction
in which the Investors would be entitled to preemptive rights and within 90 days
following the consummation of such issuance the Management Stockholders so
request, the Board, in its sole discretion, will consider in good faith offering
the Management Stockholders the opportunity to purchase additional shares of
Common Stock.

10. Rights to Negotiate Repurchase Price. Nothing in this Agreement shall be
deemed to restrict or prohibit the Company from purchasing, redeeming or
otherwise acquiring for value shares of Stock or Options from the Management
Stockholder, at any time, upon such terms and conditions, and for such price, as
may be mutually agreed upon in writing between the Parties, whether or not at
the time of such purchase, redemption or acquisition circumstances exist which
specifically grant the Company the right to purchase, or the Management
Stockholder the right to sell, shares of Stock or any Options under the terms of
this Agreement; provided that no such purchase, redemption or acquisition shall
be consummated, and no agreement with respect to any such purchase, redemption
or acquisition shall be entered into, without the prior approval of the Board.

11. Notice of Change of Beneficiary. Immediately prior to any transfer of Stock
to a Management Stockholder’s Trust, the Management Stockholder shall provide
the Company with a copy of the instruments creating the Management Stockholder’s
Trust and with the identity of the beneficiaries of the Management Stockholder’s
Trust. The Management Stockholder shall notify the Company as soon as
practicable prior to any change in the identity of any beneficiary of the
Management Stockholder’s Trust.

12. Recapitalizations, etc. The provisions of this Agreement shall apply, to the
full extent set forth herein with respect to the Stock or the Options, to any
and all shares of capital stock of the Company or any capital stock, partnership
units or any other security evidencing ownership interests in any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for, or substitution
of the Stock or the Options by reason of any stock dividend, split, reverse
split, combination, recapitalization, liquidation, reclassification, merger,
consolidation or otherwise, and in the event of any of the foregoing
occurrences, all references to shares of Common Stock, Option Exercise Prices
and any other per share purchase price of Common Stock contained herein shall
refer to such shares and prices as the same may be adjusted in connection with
any of the foregoing.

 

24



--------------------------------------------------------------------------------

13. Management Stockholder’s Employment by the Company. Nothing contained in
this Agreement (a) obligates the Company or any subsidiary of the Company to
employ the Management Stockholder in any capacity whatsoever or (b) prohibits or
restricts the Company (or any such subsidiary) from terminating the employment
of the Management Stockholder at any time or for any reason whatsoever, with or
without Cause, and the Management Stockholder hereby acknowledges and agrees
that neither the Company nor any other Person has made any representations or
promises whatsoever to the Management Stockholder concerning the Management
Stockholder’s employment or continued employment by the Company or any
subsidiary of the Company.

14. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. In the case of a transferee permitted
under Section 2(a) or Section 3(a) (other than clauses (iii), (iv) or
(vi) thereof) hereof, such transferee shall be deemed the Management Stockholder
hereunder; provided, however, that no transferee (including without limitation,
transferees referred to in Section 2(a) or Section 3(a) hereof) shall derive any
rights under this Agreement unless and until such transferee has delivered to
the Company a valid undertaking and becomes bound by the terms of this
Agreement. No provision of this Agreement is intended to or shall confer upon
any Person other than the Parties any rights or remedies hereunder or with
respect hereto.

15. Amendment. This Agreement may be amended by the Company at any time upon
notice to the Management Stockholder thereof; provided that any amendment
(i) that materially disadvantages the Management Stockholder shall not be
effective unless and until the Management Stockholder has consented thereto in
writing and (ii) that disadvantages the Management Stockholder in more than a de
minimis way but less than a material way shall require the consent of a majority
of the members of Del Monte’s Executive Team, consisting of each officer with
the title of Senior Vice President or higher at the time of such amendment.

16. Closing. Except as otherwise provided herein, the closing of each purchase
and sale of shares of Stock pursuant to this Agreement shall take place at the
principal office of the Company on the tenth business day following delivery of
the notice by either Party to the other of its exercise of the right to purchase
or sell such Stock hereunder.

17. Applicable Law; Jurisdiction; Dispute Resolution; Legal Fees.

(a) The laws of the State of Delaware applicable to contracts executed and to be
performed entirely in such state shall govern the interpretation, validity and
performance of the terms of this Agreement.

(b) In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be treated as if it were a controversy under such
Management Stockholder’s employment agreement, if such Management Stockholder’s
employment agreement became effective on the Closing Date, but if such
Management Stockholder is not a party to any such employment agreement at the
time of such dispute, such controversy which cannot be settled amicably by the
parties shall be finally, exclusively and conclusively settled by mandatory
arbitration conducted expeditiously in accordance with the American Arbitration
Association rules, by a single independent arbitrator. Such arbitration process
shall take place in San Francisco, California. The decision of the arbitrator
shall be final and binding upon all

 

25



--------------------------------------------------------------------------------

parties hereto and shall be rendered pursuant to a written decision, which
contains a detailed recital of the arbitrator’s reasoning. Judgment upon the
award rendered may be entered in any court having jurisdiction thereof. Each
party shall bear its own legal fees and expenses incurred in connection with
such arbitration, unless otherwise determined by the arbitrator.

(c) Notwithstanding the foregoing, the Management Stockholder acknowledges and
agrees that the Company, its subsidiaries, the Investors and any of their
respective Affiliates shall be entitled to injunctive or other relief in order
to enforce the covenant not to solicit and/or confidentiality covenants as set
forth in Section 22(a) of this Agreement.

(d) In the event of any arbitration or other disputes with regard to this
Agreement or any other document or agreement referred to herein, each Party
shall pay its own legal fees and expenses, unless otherwise determined by the
arbitrator.

18. Assignability of Certain Rights by the Company. The Company shall have the
right to assign any or all of its rights or obligations to purchase shares of
Stock pursuant to Sections 4 and 5 hereof; provided, however, that no such
assignment shall relieve the Company from its obligations thereunder.

19. Miscellaneous.

(a) In this Agreement all references to “dollars” or “$” are to United States
dollars and the masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

(b) If any provision of this Agreement shall be declared illegal, void or
unenforceable by any court of competent jurisdiction, the other provisions shall
not be affected, but shall remain in full force and effect.

20. Withholding. The Company or its subsidiaries shall have the right to deduct
from any cash payment made under this Agreement to the applicable Management
Stockholder Entities any federal, state or local income or other taxes required
by law to be withheld with respect to such payment, if applicable.

21. Notices. All notices and other communications provided for herein shall be
in writing. Any notice or other communication hereunder shall be deemed duly
given (i) upon electronic confirmation of facsimile, (ii) one business day
following the date sent when sent by overnight delivery and (iii) five (5)
business days following the date mailed when mailed by registered or certified
mail return receipt requested and postage prepaid, in each case as follows:

(a) If to the Company, to it at the following address:

c/o Del Monte Foods Company

P.O. Box 193575

San Francisco, CA 94119-3575

Attention: General Counsel

Facsimile: 415-247-3263

 

26



--------------------------------------------------------------------------------

with copies to:

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th St., Suite 4200

New York, New York 10019

Attention: Simon Brown

Facsimile: (212) 750-0003

and

c/o Vestar Capital Partners V, L.P.

c/o Vestar Capital Partners

245 Park Avenue

41st Floor

New York, New York 10167

Attention: Brian K. Ratzan and Steven Della Rocca

Facsimile: 212-808-4922

and

c/o Centerview Partners, L.P.

c/o Centerview Partners

16 School Street

Rye, New York 10580

Attention: David Hooper

Facsimile: (914) 921-4816

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Marni J. Lerner, Esq.

Telecopy: (212) 455-2502

(b) If to the Management Stockholder, to the Management Stockholder at the
address set forth below under the Management Stockholder’s signature; or at such
other address as either party shall have specified by notice in writing to the
other.

22. Confidential Information; Covenant Not to Solicit.

(a) In consideration of the Company entering into this Agreement with the
Management Stockholder, the Management Stockholder hereby covenants and agrees
he or she shall not:

(i) at any time during or after the Management Stockholder’s employment with the
Company or its subsidiaries, disclose any Confidential Information or
proprietary information pertaining to the business of the Company or any of its
subsidiaries or the Investors or any of their respective Affiliates, except when
required by law or while employed by the Company for the benefit of the Company;

 

27



--------------------------------------------------------------------------------

(ii) at any time during the Management Stockholder’s employment with the Company
or its subsidiaries, Management Stockholder covenants (a) not to compete with
the Company, the Investors or any of their respective Affiliates and (b) not to
solicit or hire for the benefit of anyone, other than the Company, the Investors
and their respective Affiliates, any Person who is, or was during the last
twelve (12) months preceding the time of the solicitation or hiring, employed by
the Company or any of its Affiliates.

(iii) for the one year period following any termination of the Management
Stockholder’s employment with the Company or any of its subsidiaries, the
Management Stockholder shall be bound by a covenant not to solicit the
employment of any Person who is, or was during the twelve (12) months preceding
the time of the solicitation, employed by the Company or any of its
subsidiaries;

(b) Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because the Management Stockholder’s services are unique and
because the Management Stockholder has had access to Confidential Information,
the parties hereto agree that money damages will be an inadequate remedy for any
breach of this Agreement. In the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce, or prevent any violations of, the provisions hereof (without the
posting of a bond or other security).

(c) In the event that the Management Stockholder breaches any of the provisions
of Section 22(a), in addition to all other remedies that may be available to the
Company, the Management Stockholder’s equity shall be treated in the same manner
as if the Management Stockholder’s employment had been terminated for Cause by
the Company.

23. Effectiveness. Except for Sections 1, 2(a), 2(f), 2(g), 3, 14, 15, 16, 18,
20 and 22 and this Section 24, which shall become effective as of the execution
and delivery of this Agreement by the Parties, this Agreement shall become
effective upon the Effective Time and prior thereto shall be of no force or
effect. If the Merger Agreement shall be terminated in accordance with its terms
prior to the Effective Time, this Agreement shall automatically terminate and be
of no force or effect.

[Signatures on next page.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

BLUE ACQUISITION GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

BLUE HOLDINGS I, L.P.

By: Blue Holdings GP, LLC, its General

Partner

By:     Name:  

 

Title:  

 

[signature page to Management Stockholder’s Agreement]



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDER:

 

 

Name:                     

ADDRESS:

 

 

 

¨ The above-signed represents that he/she is an “accredited investor” as defined
in Rule 501(a)

of Regulation D as amended, under the Act.

[signature page to Management Stockholder’s Agreement]



--------------------------------------------------------------------------------

Schedule I

PURCHASED STOCK

Number of shares of Purchased Stock (to be purchased at the Closing Date
Purchase Price):

Closing Date Purchase Price: $5.00